Wood, J., (after stating the facts.) It is unnecessary to discuss the evidence which was the basis ofi the court’s order. We have examined it, and think it is amply sufficient to sustain the court’s finding. The divorce proceeding in which the former order was made allowing suit money and alimony, it appears, was dismissed after the allowance had been made and the judgment therefor had been affirmed by this court. This is an allowance in another and subsequent suit for divorce instituted by appellee after the prior suit had been dismissed. The judgment of the court allowing suit money and alimony during the pendency of the suit for divorce is a final judgment on that matter, from which an appeal will lie. Hecht v. Hecht, 28 Ark. 92; Countz v. Countz, 30 Ark. 73; Glenn v. Glenn, 44 Ark. 46. The judgment is therefore affirmed. The petition for alimony, attorney’s fees and costs in this' court is overruled, except as to the $11.50 paid by her to the clerk.